Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 1 of 193 PageID 5711




                                                                         201
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 2 of 193 PageID 5712




                                                                         202
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 3 of 193 PageID 5713




                                                                         203
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 4 of 193 PageID 5714




                                                                         204
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 5 of 193 PageID 5715




                                                                         205
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 6 of 193 PageID 5716




                                                                         206
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 7 of 193 PageID 5717




                                                                         207
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 8 of 193 PageID 5718




                                                                         208
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 9 of 193 PageID 5719




                                                                         209
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 10 of 193 PageID 5720




                            ATTACHMENT M




                                                                          210
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 11 of 193 PageID 5721




                                                                          211
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 12 of 193 PageID 5722




                                                                          212
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 13 of 193 PageID 5723




                                                                          213
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 14 of 193 PageID 5724




                                                                          214
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 15 of 193 PageID 5725




                                                                          215
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 16 of 193 PageID 5726




                                                                          216
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 17 of 193 PageID 5727




                                                                          217
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 18 of 193 PageID 5728




                                                                          218
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 19 of 193 PageID 5729




                                                                          219
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 20 of 193 PageID 5730




                                                                          220
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 21 of 193 PageID 5731




                                                                          221
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 22 of 193 PageID 5732




                            ATTACHMENT N




                                                                          222
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 23 of 193 PageID 5733




                                                                          223
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 24 of 193 PageID 5734




                                                                          224
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 25 of 193 PageID 5735




                            ATTACHMENT O




                                                                          225
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 26 of 193 PageID 5736




                                                                          226
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 27 of 193 PageID 5737




                                                                          227
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 28 of 193 PageID 5738




                                                                          228
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 29 of 193 PageID 5739




                            ATTACHMENT P




                                                                          229
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 30 of 193 PageID 5740




                                                                          230
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 31 of 193 PageID 5741




                                                                          231
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 32 of 193 PageID 5742




                                                                          232
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 33 of 193 PageID 5743




                                                                          233
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 34 of 193 PageID 5744




                                                                          234
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 35 of 193 PageID 5745




                                                                          235
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 36 of 193 PageID 5746




                                                                          236
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 37 of 193 PageID 5747




                                                                          237
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 38 of 193 PageID 5748




                                                                          238
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 39 of 193 PageID 5749




                                                                          239
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 40 of 193 PageID 5750




                                                                          240
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 41 of 193 PageID 5751




                            ATTACHMENT Q




                                                                          241
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 42 of 193 PageID 5752




                                                                          242
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 43 of 193 PageID 5753




                                                                          243
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 44 of 193 PageID 5754




                                                                          244
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 45 of 193 PageID 5755




                                                                          245
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 46 of 193 PageID 5756




                                                                          246
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 47 of 193 PageID 5757




                                                                          247
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 48 of 193 PageID 5758




                                                                          248
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 49 of 193 PageID 5759




                                                                          249
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 50 of 193 PageID 5760




                            ATTACHMENT R




                                                                          250
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 51 of 193 PageID 5761




                                                                          251
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 52 of 193 PageID 5762




                                                                          252
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 53 of 193 PageID 5763




                                                                          253
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 54 of 193 PageID 5764




                                                                          254
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 55 of 193 PageID 5765




                                                                          255
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 56 of 193 PageID 5766




                                                                          256
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 57 of 193 PageID 5767




                                                                          257
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 58 of 193 PageID 5768




                            ATTACHMENT S




                                                                          258
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 59 of 193 PageID 5769




                                                                          259
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 60 of 193 PageID 5770




                                                                          260
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 61 of 193 PageID 5771




                            ATTACHMENT T




                                                                          261
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 62 of 193 PageID 5772




                                                                          262
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 63 of 193 PageID 5773




                                                                          263
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 64 of 193 PageID 5774




                            ATTACHMENT U




                                                                          264
      Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                   Page 65 of 193 PageID 5775

Planer, Elizabeth

From:                               334 <              334@protonmail.com>
Sent:               Monday, August 30, 2021 1:07 PM
To:                 Planer, Elizabeth
Subject:            Fw: ⬆ Dark blueprint Daily Winners⬆ 6/12




Sent with ProtonMail Secure Email.

‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
On Monday, June 14th, 2021 at 6:33 PM, <gus@portfolioinsider.com> wrote:

       Mondays are the start of the work week which offer new beginnings 52 times a year Rick!

       Another bullish Monday is being set up today! How has the stock market treated you over this
       last week. I hope you are able to take advantage of all the exciting things happening of the
       market as of late. Here is some screenshots of some recommendations that you likely missed
       today!

       Lets try and connect soon, so you can take advantage of these winners everyday


       Today
       (AVXL) ⬆30.5% (As of 12:03 PM PST) 6/12
       (QD) ⬆14.3% (As of 12:03 PM PST) 6/12
       (CAN) ⬆12.5% (As of 12:03 PM PST) 6/12
       (DAO)⬆12.7% (As of 12:03 PM PST) 6/12




                                                        1
                                                                                                 265
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                                                   Page 66 of 193 PageID 5776




All the best,
Gus
         ‐7127

Portfolio Insider Customer Support
           ‐2909
support@portfolioinsider.com

Check out our review by Bezinga!
PortfolioInsider
All investment strategies and investments involve risk of loss. Portfolio Insider is not a licensed securities dealer, broker, US investment adviser, or
investment bank. Information contained within this email should not be construed as legal, accounting, tax or investment advice. Any reference
to an investment’s past or potential performance is not, and should not be construed as, a recommendation or as a guarantee of any specific outcome or
profit.




                                                                           2
                                                                                                                                                 266
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 67 of 193 PageID 5777




                            ATTACHMENT V




                                                                          267
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 68 of 193 PageID 5778




                                                                          268
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 69 of 193 PageID 5779




                                                                          269
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 70 of 193 PageID 5780




                            ATTACHMENT W




                                                                          270
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 71 of 193 PageID 5781




                                                                                  271
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 72 of 193 PageID 5782




                            ATTACHMENT X




                                                                          272
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 73 of 193 PageID 5783




                                                                                  273
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 74 of 193 PageID 5784




                            ATTACHMENT Y




                                                                          274
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 75 of 193 PageID 5785




                                                                                  275
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 76 of 193 PageID 5786




                                                                                  276
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 77 of 193 PageID 5787




                            ATTACHMENT Z




                                                                          277
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 78 of 193 PageID 5788




                                                                          278
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 79 of 193 PageID 5789




                                                                          279
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 80 of 193 PageID 5790




                           ATTACHMENT AA




                                                                          280
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 81 of 193 PageID 5791




                                                                          281
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 82 of 193 PageID 5792




                                                                          282
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 83 of 193 PageID 5793




                                                                          283
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 84 of 193 PageID 5794




                                                                          284
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 85 of 193 PageID 5795




                                                                          285
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 86 of 193 PageID 5796




                                                                          286
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 87 of 193 PageID 5797




                                                                          287
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 88 of 193 PageID 5798




                                                                          288
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 89 of 193 PageID 5799




                                                                          289
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 90 of 193 PageID 5800




                                                                          290
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 91 of 193 PageID 5801




                                                                          291
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 92 of 193 PageID 5802




                                                                          292
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 93 of 193 PageID 5803




                                                                          293
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 94 of 193 PageID 5804




                                                                          294
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 95 of 193 PageID 5805




                                                                          295
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 96 of 193 PageID 5806




                                                                          296
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 97 of 193 PageID 5807




                                                                          297
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 98 of 193 PageID 5808




                                                                          298
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 99 of 193 PageID 5809




                                                                          299
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 100 of 193 PageID 5810




                                                                          300
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 101 of 193 PageID 5811




                                                                          301
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 102 of 193 PageID 5812




                                                                          302
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 103 of 193 PageID 5813




                                                                          303
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 104 of 193 PageID 5814




                                                                          304
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 105 of 193 PageID 5815




                                                                          305
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 106 of 193 PageID 5816




                                                                          306
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 107 of 193 PageID 5817




               Exhibit C




                                                                          307
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21               Page 108 of 193 PageID 5818




                                                                                 805 King Farm Blvd, Suite 100
                                                                                 Rockville, MD 20850 / USA
                                                                                 Nasdaq.com

                     DECLARATION OF CUSTODIAN OF RECORDS
                                  OF NASDAQ
                           PURSUANT TO 28 U.S.C. § 1746

 I, Alejandro Aguayo, hereby make the following Declaration based upon my personal
 knowledge:

    1. I am a Senior Surveillance Analyst at Nasdaq, and as such, my responsibilities include
       the retrieval of Nasdaq’s corporate records for use in legal and regulatory proceedings. I
       have authority to certify such records.

    2. I am submitting this declaration for use in Commodity Futures Trading Commission et al
       v. TMTE Inc et al., No. 3:20-cv-02910, in the United States District Court for the
       Northern District of Texas and for other regulatory or enforcement purposes.

    3. Pursuant to an access grant with the U.S. Commodity Futures Trading Commission, the
       following records were voluntarily produced. They are:

           a.   Portfolio Insider_00061 - Portfolio Insider_00437
           b.   Portfolio Insider_00438_000001 - Portfolio Insider_00438_000945
           c.   Portfolio Insider_00439_000001 - Portfolio Insider_00439_002207
           d.   Portfolio Insider_00440_000001 - Portfolio Insider_00440_002647
           e.   Portfolio Insider_00441_000001 - Portfolio Insider_00441_159516
           f.   Portfolio Insider_00442_000001 - Portfolio Insider_00442_086273
           g.   Portfolio Insider_00443_000001 - Portfolio Insider_00443_001680
           h.   Portfolio Insider_00444_000001 - Portfolio Insider_00444_006084
           i.   Portfolio Insider_00445_000001 - Portfolio Insider_00445_003198
           j.   Portfolio Insider_00446_000001 - Portfolio Insider_00446_000121
           k.   Metals-Nasdaq-0000000001 - Metals-Nasdaq-0000000022

    4. The copies of the above listed documents that were produced between July 13, 2021, and
       August 28, 2021, constitute business records of Nasdaq that are made and kept in the
       regular course of the Nasdaq’s business. I am familiar with these documents and the
       records procedures of Nasdaq. These documents were made and kept in accordance with
       Nasdaq’s procedures for maintaining its records and were made by personnel of Nasdaq,
       with knowledge, at or near the time of the act, condition, or event to which they pertain
       and were kept in the course of regularly conducted business activities and were made by
       the regularly conducted activity as a regular practice.

    5. I have reviewed the attached records and they are true and accurate copies of the records
       made and maintained by Nasdaq and produced in response to the above-referenced access
       grant.
                                                1

                                                                                                308
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21               Page 109 of 193 PageID 5819




       I declare under penalty of perjury that the foregoing is true and correct.




       _________________________________
       Alejandro Aguayo
       Senior Surveillance Analyst


       Executed on: _September 14, 2021____




                                                 2

                                                                                      309
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 110 of 193 PageID 5820




               Exhibit D




                                                                          310
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 111 of 193 PageID 5821




                                                                          311
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 112 of 193 PageID 5822




                                                                          312
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 113 of 193 PageID 5823




                                                                          313
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 114 of 193 PageID 5824




                                                                          314
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 115 of 193 PageID 5825




                                                                          315
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 116 of 193 PageID 5826




                         Exhibit 1
          Contract Dated September 2, 2020




                                                                          316
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21      Page 117 of 193 PageID 5827




                     Retirement Insider LLCÍAgreement
     Prepared for:                                Prepared by:

     Lucas Asher                                  Steele Barcomb
     Retirement Insider LLC                       Intrinio
     300 New Jersey Avenue NW, Suite 900          600 1stĐAve N, Suite 203
     Washington,ĐDCĐ20001                         St Petersburg, FL 33701
     EĐasher@towertrade.com                       EĐsbarcomb@intrinio.com


                                                                                      317
#%!"$                                                          #
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21           Page 118 of 193 PageID 5828
                                                                             Contract Agreement |ĐSep 02, 2020




     Lucas,


     Intrinio is pleased to submit the following contract agreement for your review.

     You will find the following enclosed:
      PRICING OVERVIEW
      PRODUCT TERMS
      CONTACT INFORMATION
      SIGNEE ACCEPTANCE
      SERVICE AGREEMENT

     If you agree to the terms of this contract agreement, please sign and date under the "SIGNEE
     ACCEPTANCE" section.


     As always, if any changes are requested, or if you have any questions at all, please comment
     on this digital proposal (on the right). I will be alerted and will review as soon as possible.



     Thanks and looking forward to working with you,



     --
     Steele Barcomb
     Intrinio
     sbarcomb@intrinio.com




                                                         ntrinio | Services Agreement forĐRetirement 318
                                                        In                                           Insider LLC
#%!"$                                                                        #
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21              Page 119 of 193 PageID 5829
                                                                                Contract Agreement |ĐSep 02, 2020




     SIGNEE ACCEPTANCE

     By signing below, you hereby agree to the Product Terms, set forth in this ordering document,
     and the Services Agreement following this acceptance. Once signed, we will send an invoice
     for the contract amount to the billing contact.


     Payment is due net 10 days from date of signature.


     Intrinio, Inc. currentlyĐaccepts ACH, Wire Transfer, and Credit CardĐpayment options.Đ
     Please select your preferred payment method:

          ACH (VAT not included. It will be added to the invoiced amount where applicable)


          Wire Transfer (VAT not included. It will be added to the invoiced amount where applicable)

          Credit Card (an additional fee of 2.9% plus $0.30 on top of each transaction will be charged)




      Intrinio, Inc.                                      Retirement Insider LLC
      600 First Avenue North, Suite 203                   300 New Jersey Avenue NW, Suite 900
      Saint Petersburg, Florida 33701                     Washington, DC 20001




       ___________________
       __
      ________________________________________            ________________________________________
      ___                                                 ___
      Signature                                           Signature




                                                            ntrinio | Services Agreement forĐRetirement 319
                                                           In                                           Insider LLC
#%!"$                                                                            #
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                      Page 120 of 193 PageID 5830



                        Signature Certificate
                   Document Ref.: WVTE5-NGVPB-CPJZB-N8KPC

     Document signed by:

                      Lucas Asher
                      Verified E-mail:
                      asher@towertrade.com

                      IP: 98.153.204.146     Date: 02 Sep 2020 23:18:30 UTC




                      Rachel Carpenter
                      Verified E-mail:
                      rcarpenter@intrinio.com

                      IP: 35.142.172.192     Date: 03 Sep 2020 02:38:50 UTC



                          Document completed by all parties on:
                              03 Sep 2020 02:38:50 UTC
                                           Page 1 of 1




                Signed with PandaDoc.com
                PandaDoc is the document platform that boosts your
                company's revenue by accelerating the way it transacts.




                                                                                             320
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 121 of 193 PageID 5831




                         Exhibit 2
         Contract Dated November 11, 2020




                                                                          321
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21      Page 122 of 193 PageID 5832




                                        Portfolio Insider×Agreement
     Prepared for:                                Prepared by:

     Lucas Asher                                  Andrew Carpenter
     Portfolio Insider                            Intrinio
     9465 Wilshire Boulevard                      600 1stĐAve N, Suite 203
     Beverly Hills, CAĐĐ90212                     St Petersburg, FL 33701
     EĐcorporate@portfolioinsider.com             EĐacarpenter@intrinio.com


                                                                                      322
 "!                                                            
          Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21         Page 123 of 193 PageID 5833
                                                                            Contract Agreement |ĐNov 11, 2020




     Lucas,


     Intrinio is pleased to submit the following contract agreement for your review.

     You will find the following enclosed:


     1.SIGNEE ACCEPTANCE (Page 3)
     2.TERMS OF SERVICE (Page 4)
     3.ADDENDA
                PRODUCT TERMS (Page 12)
                CONSOLIDATED PRICING SCHEDULE (Page 14)
                CANNON VALLEY TERMS OF SERVICE (Page 23)
                ACQUIRE MEDIA U.S., LLC (SUCESSOR IN INTEREST TO NAVIGA INC) TERMS
                OF SERVICE (Page 31)
                GUARANTY (Page 40)


     If you agree to the terms of this contract agreement, please sign and date under the "SIGNEE
     ACCEPTANCE" section.

     Thanks,


     --


     Andrew Carpenter Intrinio acarpenter@intrinio.com




                                                              In                                     323Insider
                                                               ntrinio | Services Agreement forĐPortfolio
 "!    
                                                                                                         
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                Page 124 of 193 PageID 5834
                                                                                  Contract Agreement |ĐNov 11, 2020




     SIG
       GNEE ACCEPTANCE

     This Master Services Agreement (“Agreement”), is made ewective on November 5, 2020 (the "Ewective
     Date") by and between Intrinio, Inc., a Delaware corporation operating under the name Intrinio and
     whose place of business is 600 1st Ave N, St Petersburg, FL 33701 ("Intrinio", "we", "our" or "us") and
     Portfolio Insider whose place of business is 9465 Wilshire Boulevard, Beverly Hills, CA 90212 ("Entity",
     "you", "your" or "Licensee") (each a "Party" and collectively the "Parties"). You or your Entity refers to
     you both individually and the Entity on behalf of which you are entering into this Agreement. The
     Parties acknowledge and agree that they have read and understand this Agreement and, upon
     execution, are legally bound by it. This Agreement consists of this “Signee Acceptance”, the attached
     Terms of Service, all pricing schedules, product terms, vendor terms of service (each, a “Vendor Terms
     of Service”) entered into in connection with this Agreement, and any schedules, exhibits, or other
     attachments incorporated herein (each, an “Addendum”).



     Payment is due net 10 days from invoice date. Invoices will be sent the 22nd of every month. Your next
     invoice will be sent on November 22nd, 2020.


      Intrinio, Inc.                                          Portfolio Insider
      600 First Avenue North, Suite 203                       9465 Wilshire Boulevard
      Saint Petersburg, Florida 33701                         Beverly Hills, CA 90212




      ________________________________________                ________________________________________
      ___                                                     ___
      Signature                                               Signature

       Yates Sayers                     11/14/2020            LUCAS ASHER                     11/14/2020
      _______________________            ______________       ________________________         ______________
      Name                                 Date               Name                               Date




                                                                    In                                     324Insider
                                                                     ntrinio | Services Agreement forĐPortfolio
 "!    
                                                                                                               
         Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21               Page 125 of 193 PageID 5835
                                                                                  Contract Agreement |ĐNov 11, 2020




     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year first above
     written.


      BENEFICIARY:                                            GUARANTOR:

      Intrinio, Inc.                                      Service Benefits, LLC




      ________________________________________                ________________________________________
      ___                                                     ___
      Signature                                               Signature


       Yates Sayers                     11/14/2020            LUCAS ASHER                      11/14/2020
      _______________________           ______________        ________________________         ______________
      Name                                Date                Name                               Date




                                                                   In                                     325Insider
                                                                    ntrinio | Services Agreement forĐPortfolio
 "!    
                                                                                                             
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                       Page 126 of 193 PageID 5836



                        Signature Certificate
                  Document Ref.: G7G8P-DS3WR-HTH5D-VCM8D

     Document signed by:

                      Lucas Asher
                      E-mail:
                      corporate@portfolioinsider.com
                      Signed via link

                      IP: 208.106.122.120     Date: 14 Nov 2020 16:54:56 UTC




                      Yates Sayers
                      Verified E-mail:
                      ysayers@intrinio.com

                      IP: 47.196.131.53       Date: 14 Nov 2020 16:58:07 UTC



                          Document completed by all parties on:
                              14 Nov 2020 16:58:07 UTC
                                            Page 1 of 1




                Signed with PandaDoc.com
                PandaDoc is the document platform that boosts your
                company's revenue by accelerating the way it transacts.




                                                                                              326
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 127 of 193 PageID 5837




                         Exhibit 3
            Contract Dated January 8, 2021




                                                                          327
        Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21       Page 128 of 193 PageID 5838




                         Portfolio Insider ½Amendment Two - QUODD Real-Time Options


   Prepared for:½                                Prepared by:½

    Lucas½Asher                                  Yates½Sayers
    Portfolio Insider                            Intrinio
    9465 Wilshire Boulevard                      600 1st½Ave N, Suite 203
    Beverly Hills,½CA½90212                      St Petersburg, Florida½33701
   E corporate@portfolioinsider.com              E½ysayers@intrinio.com


                                                                                      328
!                                                              
        Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21           Page 129 of 193 PageID 5839
                                                                       Amendment Document½|½Jan 08, 2021




   SIGNEE ACCEPTANCE

     Intrinio, Inc.                                      Portfolio Insider
     600 First Avenue North, Suite 203                   9465 Wilshire Boulevard
     Saint Petersburg, Florida 33701                     Beverly Hills, CA 90212




     ________________________________________            ________________________________________
     ___                                                 ___
     Signature                                           Signature


     Yates Sayers                       01/08/2021       Lucas Asher                    01/08/2021
     _______________________            ______________   ________________________      ______________
     Name                                 Date           Name                            Date




                                                                                                329Insider
                                                         Intrinio |½Amendment Document½for½Portfolio
!                                                                       
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                      Page 130 of 193 PageID 5840



                        Signature Certificate
                  Document Ref.: TGNUW-YL3MV-DRW8M-BJWK5

     Document signed by:

                      Lucas Asher
                      E-mail:
                      corporate@portfolioinsider.com
                      Signed via link

                      IP: 104.180.14.205     Date: 09 Jan 2021 01:33:22 UTC




                      Yates Sayers
                      Verified E-mail:
                      ysayers@intrinio.com

                      IP: 47.196.131.53      Date: 09 Jan 2021 03:08:51 UTC



                          Document completed by all parties on:
                              09 Jan 2021 03:08:51 UTC
                                           Page 1 of 1




                Signed with PandaDoc.com
                PandaDoc is the document platform that boosts your
                company's revenue by accelerating the way it transacts.




                                                                                             330
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 131 of 193 PageID 5841




                         Exhibit 4
   Screenshot From Portfolio Insider Website




                                                                          331
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 132 of 193 PageID 5842




                                                                                   332
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 133 of 193 PageID 5843




               Exhibit E




                                                                          333
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 134 of 193 PageID 5844




                                                                          334
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 135 of 193 PageID 5845




                                                                          335
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 136 of 193 PageID 5846




                                                                          336
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 137 of 193 PageID 5847




                Exhibit F




                                                                          337
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 138 of 193 PageID 5848




                                                                          338
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 139 of 193 PageID 5849




                                                                          339
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 140 of 193 PageID 5850




                                                                          340
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 141 of 193 PageID 5851




                                                                          341
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 142 of 193 PageID 5852




                                                                          342
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 143 of 193 PageID 5853




                                                                          343
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 144 of 193 PageID 5854




                                                                          344
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 145 of 193 PageID 5855




                                                                          345
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 146 of 193 PageID 5856




                                                                          346
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 147 of 193 PageID 5857




                         Exhibit 1
              Email Dated March 16, 2021




                                                                          347
To:        Corporate Headquarters[corporate@portfolioinsider.com]
From:      Brandis DeSimone                  @nasdaq.com]
Sent:        Case
           Tue      3:20-cv-02910-L
               3/16/2021                Document 313-2 Filed 09/16/21
                         8:27:59 AM (UTC-04:00)                                Page 148 of 193 PageID 5858
Subject:   RE: Watch attached

 Your office is amazing. I love it – and love the logo!!!

 Brandis DeSimone
 Nasdaq
 Direct:
 Mobile:
                @nasdaq.com

 From: Corporate Headquarters <corporate@portfolioinsider.com>
 Sent: Tuesday, March 16, 2021 1:38 AM
 To: Brandis DeSimone <                 @nasdaq.com>
 Subject: Watch attached

 WARNING - External email; exercise caution.



 *Sent from cell*

 Asher
 Corporate@PortfolioInsider.com

 “An investment bank in your pocket!”

 The information contained in this e-mail is confidential, may be privileged and is intended solely for the use of the
 intended recipient. If the reader of this message is not an intended recipient, then you are hereby notified that any review,
 use, dissemination, forwarding or copying of this message is strictly prohibited. Please notify and delete the original
 message and all attachments from your system.




                                                                                                            348
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 149 of 193 PageID 5859




                         Exhibit 2
           Email Dated September 25, 2020




                                                                          349
To:      DataSales@nasdaq.com[DataSales@nasdaq.com]
Cc:      Andrew Carpenter[             @intrinio.com]; Lucas Asher[asher@towertrade.com]; Konstantin
Yurchenko[ Case 3:20-cv-02910-L         Document
                    @retirementinsider.com];         313-2 Filed 09/16/21
                                              Steele Barcomb[                     PageGary
                                                                       @intrinio.com]; 150Grochmal[
                                                                                           of 193 PageID 5860
                                                                                                           @quodd.com]
From:    Megan Dias[        @intrinio.com]
Sent:    Fri 9/25/2020 1:35:46 PM (UTC-04:00)
Subject: Index License - Retirement Insider

WARNING - External email; exercise caution.
 Hi there,

 I’m reaching out on behalf of Retirement Insider LLC. My client is looking to obtain a display license for the Nasdaq Indexes that
 you provide.

 The delivery will be through QUODD Financial Services.

 Can you let us know the next best steps to get the process started and how much this will be?

 Thank you,

                                                                     @intrinio.com
                          Megan Dias
                          Senior Sales Wizard                   www.intrinio.com

                          Sales | Intrinio
                                                                600 1st Ave. N. #203, St. Petersburg, FL, 33701




 Create Your Own Free Signature                                                                  Chat with me




                                                                                                                    350
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 151 of 193 PageID 5861




               Exhibit G




                                                                          351
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 152 of 193 PageID 5862




                                                                          352
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 153 of 193 PageID 5863




                                                                          353
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 154 of 193 PageID 5864




                                                                          354
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 155 of 193 PageID 5865




                                                                          355
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 156 of 193 PageID 5866




                                                                          356
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 157 of 193 PageID 5867




               Exhibit H




                                                                          357
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 158 of 193 PageID 5868



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS


  COMMODITY FUTURES TRADING
  COMMISSION, and

  ALABAMA SECURITIES COMMISSION,        Case No.: 3-20-CV-2910-L
  STATE OF ALASKA, ARIZONA
  CORPORATION COMMISSION,               Judge: Judge Sam A. Lindsay
  CALIFORNIA COMMISSIONER OF
  BUSINESS OVERSIGHT, COLORADO
  SECURITIES COMMISSIONER, STATE
  OF DELAWARE, STATE OF FLORIDA,
  OFFICE OF THE ATTORNEY GENERAL,
  STATE OF FLORIDA, OFFICE OF
  FINANCIAL REGULATION, OFFICE OF
  THE GEORGIA SECRETARY OF STATE,
  STATE OF HAWAII, SECURITIES
  ENFORCEMENT BRANCH, IDAHO
  DEPARTMENT OF FINANCE, INDIANA
  SECURITIES COMMISSIONER, IOWA
  INSURANCE COMMISSIONER,
  DOUGLAS M. OMMEN, OFFICE OF THE
  KANSAS SECURITIES COMMISSIONER,
  KENTUCKY DEPARTMENT OF
  FINANCIAL INSTITUTIONS, MAINE
  SECURITIES ADMINISTRATOR, STATE
  OF MARYLAND EX REL MARYLAND
  SECURITIES COMMISSIONER,
  ATTORNEY GENERAL DANA NESSEL
  ON BEHALF OF THE PEOPLE OF
  MICHIGAN, MISSISSIPPI SECRETARY
  OF STATE, NEBRASKA DEPARTMENT
  OF BANKING & FINANCE, OFFICE OF
  THE NEVADA SECRETARY OF STATE,
  NEW MEXICO SECURITIES DIVISION,
  THE PEOPLE OF THE STATE OF NEW
  YORK BY LETITIA JAMES, ATTORNEY
  GENERAL OF THE STATE OF NEW
  YORK, OKLAHOMA DEPARTMENT OF
  SECURITIES, SOUTH CAROLINA
  ATTORNEY GENERAL, SOUTH
  CAROLINA SECRETARY OF STATE,
  SOUTH DAKOTA DEPARTMENT OF
  LABOR & REGULATION, DIVISION OF




                                                                          358
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                  Page 159 of 193 PageID 5869



  INSURANCE, COMMISSIONER OF THE
  TENNESSEE DEPARTMENT OF
  COMMERCE AND INSURANCE, STATE
  OF TEXAS, WASHINGTON STATE
  DEPARTMENT OF FINANCIAL
  INSTITUTIONS, WEST VIRGINIA
  SECURITIES COMMISSION, AND STATE
  OF WISCONSIN.

  Plaintiffs,

  v.

  TMTE, INC. a/k/a METALS.COM, CHASE
  METALS, INC., CHASE METALS, LLC,
  BARRICK CAPITAL, INC., LUCAS
  THOMAS ERB a/k/a LUCAS ASHER a/k/a
  LUKE ASHER, and SIMON BATASHVILI,

  Defendants;

  and

  TOWER EQUITY, LLC,

  Relief Defendant.



                           DECLARATION OF STEVEN C. FULMER


        I, Steven C. Fulmer, hereby make the following declaration based upon my personal

 knowledge:

                                        I.      BACKGROUND

        1.      I am over eighteen years of age and competent to testify to the matters included in

 this declaration. I am making this declaration voluntarily and based upon my personal knowledge.

        2.      I hereby authorize the Commodity Futures Trading Commission and any of their

 representatives to use this declaration in any proceeding pertaining to the matters described herein.



                                              Page 2 of 9

                                                                                                  359
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                Page 160 of 193 PageID 5870



        3.      I am an Enforcement Specialist (“Investigator”) in the Securities Division of the

 South Carolina Office of the Attorney General, Securities Division (the “Division”). I have

 worked in this capacity for the Division since June 1, 2007. Prior to my work in the Division, I

 was a Federal Criminal Investigator (Series 1811) with the Naval Criminal Investigative Service

 (NCIS) from 1981-1991, and I worked for the Department of Veteran’s Affairs, Office of the

 Inspector General, Criminal Investigative Division, from 1991 until my retirement in 2007.

 During my tenure as a Federal Investigator, I worked on several joint cases and Task Forces with

 the Federal Bureau of Investigation (FBI), including “Illwind”, a major Department of Defense

 procurement fraud investigation, which ran from 1986 to 1991.

        4.      I graduated from Wofford College with a Bachelor of Arts degree in Psychology

 in 1973. I received an ROTC Commission in the U.S. Army, and I served five years on active

 duty. Thereafter, in 1984, I obtained a Master’s Degree in Criminal Justice from the University

 of South Carolina.

        5.      My responsibilities as an Enforcement Specialist with the Division include

 investigating possible violations of the South Carolina Uniform Securities Act of 2005 (the

 “Act”), and associated regulations, by investment advisers, investment advisor representatives,

 broker-dealers, broker dealer agents, and unregistered companies and individuals, including

 violations such as fraudulent investment offers, sales, and purchases, and the misappropriation of

 investor funds. Throughout my fourteen years with the Division, and in previous careers, I have

 routinely analyzed and reviewed thousands of financial documents, including, but not limited to,

 bank records, trading account documents, and other account statements. I have conducted

 investigations into activity on the internet, including on websites and social media platforms. I

 have interviewed hundreds of victims, witnesses, and targets of investigations.



                                            Page 3 of 9

                                                                                               360
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                Page 161 of 193 PageID 5871



        6.      I am the Enforcement Specialist who led the team conducting the investigation of

 TMTE, Inc. a/k/a Metals.com, Chase Metals, Inc., Chase Metals, LLC, Barrick Capital, Inc.,

 Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher, and Simon Batashvili (“Metals.com”),

 and their sale of gold and silver bullion (“Precious Metals Bullion”).

        7.      The Division received certain information that led the Division to be concerned

 that a company called Portfolio Insider had an affiliation with Metals.com and was offering

 investment advice as an unregistered investment adviser in violation of South Carolina law and

 various Court Orders filed in this enforcement action.

        8.      Portfolio Insider is not registered with the Division as an investment adviser.

        9.      At 1:08 p.m. EDT on September 10, 2021, I initiated an undercover telephone call

 to Portfolio Insider. I called the phone number on the Portfolio Insider website,

 https://portfolioinsider.com/, 323- 483-4014, using a Division issued mobile phone.

        10.     The telephone call lasted 43 minutes.

        11.     After dialing the above phone number, a male answered my call. He identified

 himself as “Adam,” and he identified the business as Portfolio Insider.

        12.     I identified myself as James “JW” Beam of Columbia, South Carolina.

        13.     I told Adam that my son, who is very interested in stock trading and has made

 money in his own brokerage account, saw something about Portfolio Insider online that looked

 good. I told him my son was excited to learn more about the real-time trade data. I told Adam

 that I wanted to see what this program could do for my son and myself.

        14.     Adam transferred my call to “Lyle” who identified himself as the head of

 Customer Service. Lyle informed me that he wanted to make sure Portfolio Insider was the right




                                             Page 4 of 9

                                                                                                  361
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                Page 162 of 193 PageID 5872



 product for me and transferred me to another individual. The call was then transferred to another

 individual, who identified himself as “John.”

        15.     John asked for my full name and email address. I provided an email address—

 jwbeam2024@gmail.com—that I had established prior to the call He asked a few questions

 about my investment experience, and he stated that I was a “perfect fit” for their platform. John

 spoke a little more about the benefits of Portfolio Insider’s platform; he asked me about my risk

 tolerance; and he then explained that he was going to transfer me to one of his “best people” who

 was going to talk with me more and show me a demonstration of the Portfolio Insider platform.

        16.     While we waited for the call to be connected, we talked about conservative

 politics. John talked about how President Trump was going to come back into office in 2024; he

 explained that he was in California “surrounded by liberals;” and he criticized President Biden

 for his tax policy and decision to withdraw the military from Afghanistan.

        17.     I was told the Portfolio Insider platform was $10,000 a year, but there was a sale

 today for $4,995.

        18.     I was then transferred to an individual who identified himself as “Walter.” Walter

 explained that he had sent an email to me while I was talking with John. Fulmer Declaration

 Exhibit A.

        19.     The email name and address for Walter was “Walter Portfolio Insider, Senior

 Account Executive” and walter@portfolioinsider.com.

        20.     The email contained an internet hyperlink to a computer screen-sharing website

 called screenleap, and Walter requested I click on the hyperlink in his email.

        21.     Walter then shared his computer screen on my screen and conducted a

 demonstration of the Portfolio Insider platform.



                                            Page 5 of 9

                                                                                               362
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                           Page 163 of 193 PageID 5873



         22.      Walter talked and moved the cursor from place to place to focus my attention on

 the highlights of the Portfolio Insider platform, such as the “Daily Picks” section.

         23.      Several times, Walter paused as if reading a script or outline.

         24.      Walter stated that Portfolio Insider’s platform outperformed “everything else on

 the market.”

         25.      Walter repeated that the price of Portfolio Insider was $10,000 per year, but that it

 was on sale today for $4,995.

         26.      Walter stated that Portfolio Insider also offers a 6-month money back guarantee

 promising that “if you don’t make money, you get a refund.”

         27.      Walter stated that Portfolio Insider customers receive emails and notifications on

 picks every day before the markets open. He stated that they start working at 6:00 am every

 morning to “beat the market.”

         28.      Walter stated that Portfolio Insider recently had a day where six of their “daily

 picks” provided a return of 1,009% to customers who followed their advice.

         29.      Walter explained that Portfolio Insider also offers live trading rooms, which are

 live streams with chats that allow clients to follow along with Portfolio Insider investment

 analysts.

         30.      I was told that for the September 9, 2021 “live trading session,” clients made up

 to 93% return on their investment from trading a “daily trading” pick—Moderna stock.1 Walter

 stated that these kinds of large daily returns are “very routine.”




 1
  In preparation of this declaration, I visited several websites to review Moderna stock information. On September 9,
 2021, Moderna stock opened at $429.93 and closed at $459.42. https://www.wsj.com/market-
 data/quotes/MRNA/historical-prices (last visited 9/14/21).


                                                    Page 6 of 9

                                                                                                               363
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                    Page 164 of 193 PageID 5874



         31.     Walter described this as a high energy environment, with Portfolio Insider

 Moderators and Portfolio Insider clients happily and successfully trading and talking about their

 efforts and “making money” during the live trading sessions.

         32.     Walter stated that a great deal of money can be made in a few hours’ time, and

 there is no additional fee for Portfolio Insider clients to participate in the live trading sessions.

         33.     Walter stated that Portfolio Insider is the only platform available to me, a retail

 investor, that tracks and shares real-time trades made by the billionaire investors.

         34.     Walter stated that Portfolio Insider is able to generate big gains for clients because

 they have AI, artificial intelligence, which monitors trades in the non-public Dark Pool in

 instantaneous, real-time.

         35.     Walter stated that the Portfolio Insider picks come from AI monitored dark-pool

 data from real-time trades no other platform can see.

         36.     Walter stated that Portfolio Insider is weeks ahead on their stock picks due to the

 Dark Pool data they receive.

         37.     Walter showed an example of Portfolio Insider’s past success in calling major

 stock advances weeks ahead of Jim Kramer, Motley Fool, and other investment guides.

 Specifically, Walter showed a Motley Fool website article dated in December 2019, and the

 Portfolio Insider daily picks from November 2019, which he said showed that Portfolio Insider

 was “ahead of the curve.”

         38.     Walter explained that while Portfolio Insider gets real time trading data, the trades

 are not reported to the general public until weeks later.

         39.     I asked how soon after a trade was made was I able see the trade on Portfolio

 Insider. Walter reiterated that it was “instantaneous, with no delay at all.”



                                               Page 7 of 9

                                                                                                    364
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                 Page 165 of 193 PageID 5875



         40.     Walter asked me if I was familiar with the Bloomburg terminal. He stated that

 access to the Bloomberg terminal costs $25,000, but Portfolio Insider can get data to me faster,

 in real-time at a fraction of the cost.

         41.     Walter stated that Portfolio Insider customers also have access to Portfolio Insider

 employees for trading guidance.

         42.     Walter stated that Portfolio Insider would provide guidance if I had questions

 about whether to invest $250,000 or $25,000 in any particular trade.

         43.     He stated that it was very hard for a client to have a “bad day” on the platform

 because the real-time data makes it so easy to have a “good day.”

         44.     Walter stated that Portfolio Insider also offers AI data for the cryptocurrency

 market. Walter assured me that Bitcoin would increase to $60,000 very soon. He advised me to

 buy as much Bitcoin as I could at $30,000.

         45.     Walter stated that Portfolio Insider also accepts bitcoin as payment for their

 services.

         46.     Walter stated that Portfolio Insider is the nation’s fastest growing FinTech

 Company with thousands of happy customers.

         47.     I asked more about the company, and Walter said that Portfolio Insider is located

 in Los Angeles, California, has about 150 employees, and has been in business for five (5) years.

         48.     Before concluding this call, Walter pressed me to buy today at the discounted

 price. I told him that I was intrigued by what I heard, but I told him that I needed to sleep on the

 decision.

         49.     The Division’s law clerk was in the room with me during this call.




                                              Page 8 of 9

                                                                                                   365
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 166 of 193 PageID 5876




                                                                          366
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 167 of 193 PageID 5877




                    DECLARATION OF STEVEN C. FULMER




                                   Exhibit A




                                                                          367
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 168 of 193 PageID 5878




                                                                          368
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 169 of 193 PageID 5879




                    DECLARATION OF STEVEN C. FULMER




                                   Exhibit B




                                                                          369
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 170 of 193 PageID 5880




                                                                          370
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 171 of 193 PageID 5881




                 Exhibit I




                                                                          371
  Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                    Page 172 of 193 PageID 5882



                           nTCLARATIqN OF JEryNrrpR HACKER

         My name is Jennifer Hacker. I am over        18 years   of age, have never been convicted of

 any orime involving moral turpitude and      I am fully competent to make this Deelaration.

         1. I am seeking payment     from the Receiver of my unpaid wages that accrued prior to the

              receivership on September 22, 2AZA,

         2.   Although I was employed by First American Estato & Trust and received my wages

              from that entity, I worked as the Marketing Direetor for Retirement Insider. My job

              was focused on developing a marketing strategy for thEir fintech software promotions

              for Retirement Insider. Portfolio Insider was also Retirement Insider. Retirement

              Insider existed in beta when   I started,   but we were in the process of rebranding to

              Portfolio Insider. The name Portfolio Insider sounded less reetrictive for investors not

              actively planning for retirement.

         3.   None of my work for either Portfolio Insider or Retirement Insider was related to sales

              of metals at all. The sofrware reported on stocks and billionaire portfolio holdings and

              was a subscription servioe for stock research.

         4.   I did not participate in the sale of any metals to a customer while employed to work for

              Retirement InsiderlPortfolio Insider.

         I   declare under penalty of perjury that the foregoing is ffue and couect and is within

mypersonalknowledge.

Dated:        August   t1 .ZaZt




                                                                                                   372
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 173 of 193 PageID 5883




                Exhibit J




                                                                          373
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                  Page 174 of 193 PageID 5884



                            DECLARATION OF TRINITY GAINEY
                               PURSUANT TO 28 U.S.C. § 1746

        I, Trinity Gainey, hereby make the following declaration based upon my personal

 knowledge:

        1.      I am over eighteen years of age and competent to testify to the matters included in

 this declaration. I am making this declaration voluntarily and based upon my personal knowledge.

        2.      I hereby authorize the Commodity Futures Trading Commission and any of their

 representatives to use this declaration in any proceeding pertaining to the matters described herein.

        3.      I am a Financial Fraud Investigator in the Securities Division of the Maryland

 Office of the Attorney General, Securities Division (“Division”). I have worked in this capacity

 for the Division since April 10, 2019. I graduated from Florida A&M University in August of

 1991 with a bachelor’s degree. I am a Certified Fraud Examiner and a member of the

 Association of Certified Fraud Examiners. Prior to my time with the Division, I conducted

 investigations of public officials, police and fire personnel, and government employees involving

 allegations of fraud, waste, and abuse.

        4.      My responsibilities as an Investigator with the Division include investigation into

 possible violations of the Maryland Securities Act (“Securities Act”) and associated regulations

 by registered and unregistered investment advisors, investment advisor representatives, broker-

 dealers, and agents. Throughout my time with the Division and in previous related positions, I

 have routinely analyzed and reviewed thousands of financial documents, including, but not

 limited to, bank records, trading account documents, and statements. I have also reviewed and

 analyzed hundreds of internet websites. Finally, I have interviewed hundreds to thousands of

 witnesses.

        5.      On September 2, 2021, I placed a call to Portfolio Insider at telephone number




                                                                                                  374
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                 Page 175 of 193 PageID 5885



 323-483-4014, I spoke with Portfolio Insider using the name Kyre Blake. I talked primarily with

 a “top analyst” named “John.” John advised me that Portfolio Insider has been teamed with

 NASDAQ for over ten years and was most recently featured by NASDAQ in Times Square.

        6.      John proceeded to walk me through a demo of Portfolio Insider’s services. He

 showed me a page with names and photos of top financial leaders, including Warren Buffet and

 Bill Gates. John advised that, through Portfolio Insider’s partnership with NASDAQ, the

 company has access to the private trading activities of the individuals pictured.

        7.      John advised that Portfolio had access to the trading activities of billionaires and

 financiers through the “dark pool.” I asked if the information exemplified is public information.

 Per John, the general information is public information. However, the actual trades completed by

 Bill Gates and others is private information not available to the general public. The private

 trading information is proprietary and generated through the dark pool via access granted

 exclusively to Portfolio Insider through their relationship with NASDAQ.

        8.      John further advised me that Portfolio Insider offers classes for beginning traders,

 dark pool trading, and other levels and options for investors once I am a member.

        9.      I explained that I was interested in high return stocks and wanted to know if my

 dashboard could be customized to show stocks that fit my investment needs. John advised that

 my dashboard could be customized to fit the needs of the investor. He demonstrated how to ‘pin’

 certain stocks to access immediately when signing on. I emphasized that I only wanted high yield

 stocks delivered to her dashboard. John advised that individual investors can absolutely work

 with a technician to set up my account to deliver trade information I am interested in.

        10.     I asked how often investors lost money based on the information provided by

 Portfolio Insider. John guaranteed that I cannot lose; Portfolio Insider is not guessing or




                                                                                                 375
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 176 of 193 PageID 5886




                                                                          376
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 177 of 193 PageID 5887




               Exhibit K




                                                                          377
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21               Page 178 of 193 PageID 5888



                            DECLARATION OF SETH OUFNAC
                              PURSUANT TO 28 U.S.C. § 1746

 I, Seth Oufnac, (Declarant) hereby make the following declaration based upon my personal

 knowledge:

                                      I.      BACKGROUND

    1. I am over eighteen (18) years of age and competent to testify to the matters included in this

        declaration. I am making this declaration voluntarily and based upon my personal

        knowledge.

    2. I hereby authorize the Commodity Futures Trading Commission and the States, and any of

        their representatives, to use this declaration in any proceeding pertaining to the matter

        described herein.

    3. I am a Financial Examiner for the Enforcement Division of the Texas State Securities

        Board (“Division”). I have worked in this capacity for the Division since October of 2019.

        I was hired by the Registration Division of the Texas State Securities Board in June of 2019

        as a Financial Examiner. I graduated from Southeastern Louisiana University in 2017 with

        a Bachelor of Science in Finance. Prior to my time with the Texas State Securities Board,

        I worked as an Investment Adviser Representative for Edward Jones.

    4. My responsibilities as a Financial Examiner with the Division include investigation into

        possible violations of the Texas Securities Act (“Securities Act”) and associated

        regulations by registered and unregistered investment advisers, Investment Adviser

        Representatives, broker-dealers, and agents. Throughout my time with the Division, I have

        routinely analyzed and reviewed financial documents, including, but not limited to,

        preparing evidentiary summaries and financial analyses for various law enforcement




                                                                                              378
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                   Page 179 of 193 PageID 5889



        actions. Finally, I have routinely reviewed websites and offering documents, participated

        in undercover investigations into Securities Act violations, and interviewed witnesses.

                                    II.      RECORDS REVIEWED

     5. I reviewed the following records in the preparation of this declaration: 1

            a. Undercover telephone calls with a sales agent representing Portfolio Insider conducted

                by Declarant;

            b. Communications from representatives of Portfolio Insider, including emails and texts,

                true and correct copies of which are attached as EXHIBIT #1 through EXHIBIT #4;

            c. Product demonstration provided by a sales agent representing Portfolio Insider;

            d. Portfolio Insider’s website available at www.portfolioinsider.com (“Portfolio Insider

                Website”);

            e. The     Financial    Industry      Regulatory   Authority    (“FINRA”)   website    at

                https://brokercheck.finra.org/ for information on possible registration status of

                Defendants as investment advisors or investment advisor representatives.

                                           III.     SUMMARY

     6. My analysis of the records I reviewed revealed the following information:

            a. I, a Texas resident, contacted Portfolio Insider in an undercover capacity to request

                information regarding and demonstration of the services offered through the

                Portfolio Insider Website;




 1
   The documents that I reviewed for the preparation of this Declaration are voluminous and
 therefore not all are attached; most are summarized herein. All documents can be made available
 for review upon request. Personal identifying information, such as account numbers and social-
 security numbers, have been redacted in accordance with Federal Rule of Civil Procedure 5.2.



                                                                                                 379
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                Page 180 of 193 PageID 5890



           b. Portfolio Insider is, acting by or through its sales representatives or other agents,

               for compensation, engaged in the business of advising Texas investors, over the

               telephone and through emails and publications, with respect to the value of specific

               securities and is advising Texas investors to purchase securities on the advice and

               recommendation of Portfolio Insider.

           c. Portfolio Insider did not register with the Texas State Securities Board

               Commissioner as an investment adviser, nor did it submit a notice filing with the

               Texas State Securities Board Commissioner at any time.

           d. Defendants Asher and Batashvili did not register with the Texas State Securities

               Board Commissioner as investment adviser representatives, nor did they submit

               notice filings with the Texas State Securities Board Commissioner at any time.

            IV.     PORTFOLIO INSIDER SALES PITCH TO TEXAS RESIDENT

    7. I am a Texas resident and I contacted Portfolio Insider to receive a sales pitch.

           a. On or around August 20, 2021, I contacted Portfolio Insider through the Portfolio

               Insider Website in an undercover capacity to request information regarding and

               demonstration of the products or services offered through the Portfolio Insider

               Website.

           b. The same day I contacted Portfolio Insider and requested a demonstration, I

               received a text claiming “Nasdaq declared Portfolio Insider the fastest growing

               fintech company in America,” attached hereto as EXHIBIT #4.

           c. On or around August 25, 2021, I was contacted by a Portfolio Insider sales agent

               who represented he is the Vice President of Customer Services, and alternatively

               the Vice President of Client Services, for Portfolio Insider. He identified himself in




                                                                                               380
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21              Page 181 of 193 PageID 5891



             an email, attached hereto as EXHIBIT #1. Later I was transferred to a second

             Portfolio Insider sales agent who represented he is the President of Customer

             Service, and alternatively the President of Client Services. He identified himself in

             an email, attached hereto as EXHIBIT #3. I preserved and memorialized my

             conversations, texts, and email communications with Portfolio Insider’s

             representatives and Portfolio Insider.

          d. Portfolio Insider’s representative described Portfolio Insider’s service as providing

             stock recommendations based on the trades made by individual and institutional

             investors in “dark pools.”

          e. According to the Portfolio Insider’s representative, Portfolio Insider is one of two

             companies that has access to the real time data on trades in dark pools.

          f. Portfolio Insider’s representative claimed Portfolio Insider provides market

             research, insider trading data about trades made by owners of famous companies,

             and access to data that identifies the trades of famous investors and institutional

             investors 30 to 90 days before most retail investors have access to the trade data.

          g. Portfolio Insider’s representative told me trades based on advice from Portfolio

             Insider were generating 30-40 percent gains on a daily basis, that many of Portfolio

             Insider’s clients who followed its advice made 200-400 percent in under two hours,

             and that while 300-400 percent gains may not happen every day, Portfolio Insider

             is consistently providing 35-40 percent gains in a matter of weeks.

          h. Portfolio Insider’s representative claimed he highly doubted I would be unable to

             make the same 30-40 percent I said I made from investing last year in just one to

             two months using Portfolio Insider’s expert advice.




                                                                                            381
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21               Page 182 of 193 PageID 5892



          i. Portfolio Insider’s representative told me I would receive the research behind their

             stock picks, the strike price, the expiry date, and everything I need to “simply plug

             and play the pick.” He emphasized it was very simple and easy to follow the

             investment advice from Portfolio Insider.

          j. Portfolio Insider’s representative said he wanted to be realistic and couldn’t

             promise 100 percent gains every day but claimed that more often than not Portfolio

             Insider’s stock advice in its daily live-trading sessions provided double digit gains

             in each trading session.

          k. Portfolio Insider’s representative claimed Portfolio Insider’s investment advice was

             currently providing its clients with a 450 percent return in 30 days and that it is “not

             outlandish” to expect to make over 200-250 percent every month.

          l. Portfolio Insider’s representative represented 99.9 percent of investors and traders

             who follow Portfolio Insider’s investment advice make money.

          m. Portfolio Insider’s representative represented Portfolio Insider has a three-year

             track record with a fourth year spent beta testing. He represented Portfolio Insider’s

             investment advice resulted in over 55 percent returns on average, year to year.

          n. Portfolio Insider’s representative represented Portfolio Insider tracks the portfolios

             of individual, famous investors and I would be able to see what stocks they own

             and cherry pick stocks based on what those “titan” portfolios are buying and selling.

          o. When I asked to clarify whether Portfolio Insider could show me what the famous

             individual “titan” investors are holding or trading in real time and ahead of the 30

             or more day delay for normal investors, Portfolio Insider’s representative

             confirmed that was correct.




                                                                                               382
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21             Page 183 of 193 PageID 5893



          p. Portfolio Insider’s representative represented Portfolio Insider tracks “insider

             activity” and can tell me what directors, chairmen, or CEOs of particular companies

             are doing with their stocks.

          q. In addition to stocks, Portfolio Insider also provides advice on how and when to

             invest in cryptocurrencies. Portfolio Insider’s representative represented Portfolio

             Insider has charts and technical analysis for bitcoin and that in the near future

             Portfolio Insider intends to expand its cryptocurrency investment information.

          r. Portfolio Insider’s representative represented the normal price for investment

             advice from Portfolio Insider is $10,000 per year. He represented he has special

             authority that allows him to instead charge $4,995 for a one-time life-time

             membership or an annual rate of $2,995 without the life-time membership.

          s. Portfolio Insider’s representative represented I could bequeath the life-time

             membership to my children or grandchildren and get 50-70 years of service for

             under $70 per year when other people pay $10,000 per year.

          t. Portfolio Insider’s representative represented he was authorized by Portfolio

             Insider to provide a 6-month money-back guarantee.

          u. Portfolio Insider’s representative represented Portfolio Insider accepts payments

             from credit and debit cards, using bank routing numbers, and in cryptocurrency.

             Portfolio Insider did not give me the routing number and account for me to wire my

             payment but instead wanted my bank information to pull the money directly from

             my account.

          v. When I said I wanted to take some time to learn more about the company before

             sending money to a company I found on the internet, Portfolio Insider’s




                                                                                           383
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21             Page 184 of 193 PageID 5894



             representative touted their relationship with NASDAQ and told me I could trust

             Portfolio Insider because it is one of NASDAQ’s accredited partners.

          w. Portfolio Insider’s representative directed me to search for Portfolio Insider on

             NASDAQ’s website and claimed NASDAQ pulls information from Portfolio

             insider, not the other way around, and NASDAQ posts information from Portfolio

             Insider on its official page.

          x. Portfolio Insider’s representative claimed NASDAQ gave Portfolio Insider one of

             the biggest shout-outs of the year and described it as Portfolio Insider’s Times

             Square takeover.

          y. Portfolio Insider’s representative claimed NASDAQ posted its praise of Portfolio

             Insider on its website and it was also posted directly on Yahoo Finance. Portfolio

             Insider’s representative touted the posts on NASDAQ’s website and Yahoo Finance

             and being one of NASDAQ’s partners as indications of Portfolio Insider’s

             credibility. Portfolio Insider’s representative warned that if other companies

             providing similar investment advisory services are not mentioned on NASDAQ’s

             website then it should take away from their credibility.

          z. When I told Portfolio Insider’s representative I wanted to learn more about the

             company and would call back later to buy their investment advisory services, he

             continued to engage in increasingly high pressure sales tactics to persuade me to

             purchase immediately without conducting independent research into the company.

          aa. I received an email, attached hereto as EXHIBIT #2, with one invoice reflecting an

             offer to receive lifetime access to Portfolio Insider’s services for the discounted

             price of $4,995 and a second invoice expiring at the end of the business day with




                                                                                           384
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21              Page 185 of 193 PageID 5895



             an offer to receive lifetime access to Portfolio Insider’s services for the discounted

             price of $2,000.

          bb. Portfolio Insider’s representative named Carlos Cruz as the CEO of Portfolio

             Insider.

          cc. Portfolio Insider’s representative sent an email touting new service offered by

             Portfolio Insider, attached hereto as EXHIBIT #3. In the email, Portfolio Insider

             touts daily gains of 20-50 percent for investors who follow Portfolio Insider’s

             investment advice provided through its “Dark Flow Activity Monitor.” The email

             also offers one-on-one trading sessions with an expert who advises Portfolio

             Insider’s “VIP member[s]” on what securities to buy, hold, and sell.

          dd. Portfolio Insider, by and through its sales representatives or other agents, did not

             disclose it was providing investment advice without being registered as an

             Investment Advisor or Investment Advisor Representative, that two of its principals

             are subject to a preliminary injunction and consent order that bar them from acting

             as Investment Advisors or Investment Advisor Representatives or otherwise

             engaging in business involving securities and that enjoin them from committing

             fraud, nor that Portfolio Insider, due to its principals being subject to the Metals

             receivership, may be required to turn over its assets and income to the receivership.



           [THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                                                                             385
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 186 of 193 PageID 5896




                                                                          386
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 187 of 193 PageID 5897




           TEXAS EXHIBIT #1




                                                                          387
                            Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21       Page 188 of 193 PageID 5898

                                                                                                     Seth Thomas <sjthomastx@gmail.com>



Portfolio Insider
1 message

Luke - Portfolio Insider <lukez@portfolioinsider.com>                                                         Wed, Aug 25, 2021 at 1:35 PM
To: sjthomastx@gmail.com

  Hi Seth,

  Please use the following link: https://www.screenleap.com/lukez_portfolioinsider

  --
  Best regards,

  Luke Zammit
  Vice President of Customer Services
  Phone (Direct): (323) 917-6107
  LukeZ@portfolioinsider.com




                                                                                                                            388
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 189 of 193 PageID 5899




           TEXAS EXHIBIT #2




                                                                          389
                                  Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                                                Page 190 of 193 PageID 5900

                                                                                                                                                                   Seth Thomas <sjthomastx@gmail.com>



Your Portfolio Insider Invoice Is Attached
2 messages

Support Portfolio Insider <michelle.c@portfolioinsider.com>                                                                                                                        Wed, Aug 25, 2021 at 1:57 PM
To: sjthomastx@gmail.com
Cc: lyle@portfolioinsider.com


 Dear Seth,

 Attached is your invoice for our platform with a discount included. We look forward to serving you as a valued customer.

 Kind Regards,
 Michelle C.

 --
 Portfolio Insider Customer Support
 (323) 483-4014
 support@portfolioinsider.com


 Portfolio Insider
 All investment strategies and investments involve risk of loss. Portfolio Insider is not a licensed securities dealer, broker, US investment adviser, or investment bank. Information contained within this email should
 not be construed as legal, accounting, tax or investment advice. Any reference to an investment’s past or potential performance is not, and should not be construed as, a recommendation or as a guarantee of any
 specific outcome or profit.


       Portfolio Insider Seth Thomas [00746--02531].pdf
       6K


Support Portfolio Insider <michelle.c@portfolioinsider.com>                                                                                                                        Wed, Aug 25, 2021 at 2:41 PM
To: sjthomastx@gmail.com
Cc: LYLE@portfolioinsider.com

 [Quoted text hidden]


       Portfolio Insider Seth Thomas [00746--02534].pdf
       6K



                                                                                                                                                                                                         390
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                                   Page 191 of 193 PageID 5901


                                                                                                      9465 Wilshire Boulevard
                                                                                                                   Office # 300
              Portfolio Insider                                                                       Beverly Hills, CA 90212


                                                                                                               (323) 483-4014
                                                                                            support@portfolioinsider.com


INVOICE TO                                                INVOICE NO:          00746--02531
                                                          INSTANT ACCESS DATE: 08-25-2021
Seth Thomas
sjthomastx@gmail.com


6 Month Money Back Guarantee.
One Time Payment - Lifetime Access.

                Item Delivery Description                                 Price              Quantity               Total
Benefit from over 200 institutional grade financial                     $9,995.00                 1               $9,995.00
API's
Access to follow billionaires and portfolios including
quarterly holdings of institutions.
Market commentary by MIT Phd's team "Daily Digest".
Proprietary rank for stocks, mutual funds & ETF's
including access to closed ended mutual funds.
Enhance performance with the most powerful earnings
estimate analytics system available.
                                                                                                DISCOUNT -$5,000.00
                                                                                          GRAND TOTAL $4,995.00



Thanks for becoming a valued customer at PortfolioInsider.com.
If you are not entirely satisfied with your purchase, we're here to help you with world-class support. You are entitled to cancel
your order within 6 months. To exercise your right of refund, you must inform us of your decision via email at
refunds@portfolioinsider.com
We will reimburse you no later than 14 days from the day of which we receive the notification. Refunds are issued to the same
form of payment that was used for the order with no additional fees.
For all additional needs, please contact our support team via email or phone using the contact information below.
Email: support@portfolioinsider.com.
Phone: (323) 483-4014
In addition to the contact information above, our mailing address is 9465 Wilshire Boulevard Office #300 Beverly Hills, CA
90212. If you have any further questions or there is any other information you like to request, please don’t hesitate to contact
us using any of the information provided above. We remain committed to providing excellent customer service and a positive
experience for all customers.

Our phone service operates 24/7. Call (323) 483-4014




                                                                                                                       391
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21                                   Page 192 of 193 PageID 5902


                                                                                                      9465 Wilshire Boulevard
                                                                                                                   Office # 300
              Portfolio Insider                                                                       Beverly Hills, CA 90212


                                                                                                               (323) 483-4014
                                                                                            support@portfolioinsider.com


INVOICE TO                                                INVOICE NO:          00746--02534
                                                          INSTANT ACCESS DATE: 08-25-2021
Seth Thomas
sjthomastx@gmail.com


6 Month Money Back Guarantee.
One Time Payment - Lifetime Access.

                Item Delivery Description                                 Price              Quantity               Total
Benefit from over 200 institutional grade financial                     $9,995.00                 1               $9,995.00
API's
Access to follow billionaires and portfolios including
quarterly holdings of institutions.
Market commentary by MIT Phd's team "Daily Digest".
Proprietary rank for stocks, mutual funds & ETF's
including access to closed ended mutual funds.
Enhance performance with the most powerful earnings
estimate analytics system available.
                                  INVOICE EXPIRES ON 8/25/2021 AT END OF BUSINESS DAY -$7,995.00
                                                                                          GRAND TOTAL $2,000.00



Thanks for becoming a valued customer at PortfolioInsider.com.
If you are not entirely satisfied with your purchase, we're here to help you with world-class support. You are entitled to cancel
your order within 6 months. To exercise your right of refund, you must inform us of your decision via email at
refunds@portfolioinsider.com
We will reimburse you no later than 14 days from the day of which we receive the notification. Refunds are issued to the same
form of payment that was used for the order with no additional fees.
For all additional needs, please contact our support team via email or phone using the contact information below.
Email: support@portfolioinsider.com.
Phone: (323) 483-4014
In addition to the contact information above, our mailing address is 9465 Wilshire Boulevard Office #300 Beverly Hills, CA
90212. If you have any further questions or there is any other information you like to request, please don’t hesitate to contact
us using any of the information provided above. We remain committed to providing excellent customer service and a positive
experience for all customers.

Our phone service operates 24/7. Call (323) 483-4014




                                                                                                                       392
Case 3:20-cv-02910-L Document 313-2 Filed 09/16/21   Page 193 of 193 PageID 5903




           TEXAS EXHIBIT #3




                                                                          393
